Order unanimously affirmed without costs. Memorandum: Family Court’s finding of permanent neglect is supported by clear and convincing evidence that, despite diligent efforts by petitioner to encourage and strengthen the parent-child relationship, respondent failed to plan for the future of his child for a period of more than one year following the child’s placement with petitioner although physically and financially able to do so (see, Social Services Law § 384-b [7]; Matter of Gregory B., 74 NY2d 77, 86-87; Matter of Star Leslie W., 63 NY2d 136, 142-143).
The record establishes that petitioner engaged in meaning*845ful efforts to assist respondent in planning for the return of the child. Petitioner made "affirmative, repeated, and meaningful efforts” to assist respondent in overcoming problems that he faced (Matter of Sheila G., 61 NY2d 368, 385; see, Matter of Tanya P., 219 AD2d 849). Although respondent maintained regular contact with the child and generally cooperated with petitioner’s caseworkers, the record contains clear and convincing evidence that his progress was minimal and superficial and that he failed to develop a feasible plan within a reasonable time to take steps to correct the conditions that prevented the child’s return (see, Matter of Leon RR, 48 NY2d 117, 125; see also, Matter of Nathaniel T., 67 NY2d 838, 840).
Lastly, the record supports the court’s determination that termination of respondent’s parental rights is in the child’s best interests (see, Matter of Star Leslie W., supra, at 147-148; see also, Matter of Michael B., 80 NY2d 299). (Appeal from Order of Allegany County Family Court, Sprague, J.—Terminate Parental Rights.) Present—Denman, P. J., Pine, Fallon, Wesley and Davis, JJ.